Citation Nr: 1752054	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This matter was previously before the Board in July 2014 when the Board found that evidence of unemployability was submitted during the course of the appeal, and a claim for entitlement to TDIU was considered to have been raised by the record as "part and parcel" of increased evaluation claims that are no longer before the Board. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board subsequently remanded the Veteran's TDIU claim for additional development.


FINDINGS OF FACT

1.  The Veteran has been employed in a "sheltered environment" during the entire appeal period; has met the percentage requirements for TDIU; and has been precluded from gainful employment by those disabilities.

2.  Since June 28, 2016, the Veteran has been in receipt of a combined 100 percent rating; and no single service connected disabilities has caused TDIU alone.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met for the period prior to June 28, 2016; but not after. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2017).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b). The Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Rating boards will refer to the Director of the Compensation Service (Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). Here, the Veteran meets the schedular criteria for TDIU and, as such, further discussion of TDIU on an extraschedular basis is unnecessary. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. Id.

Service connection during the appeal period is in effect for: major depressive disorder, recurrent, moderate with nervousness previously rated as a mood disorder; bilateral pes planus; right total knee arthroplasty; left total knee arthroplasty; pes planus, left foot; left knee chondromalacia; tendonitis, posterior tibial tendon, right; tendonitis, posterior tibial tendon, left; left tibia stress fracture at a noncompensable rating; bilateral degenerative joint disease of the feet at a noncompensable rating; left foot hallux valgus at a noncompensable rating; right foot hallux valgus at a noncompensable rating; right foot hallux rigidus at a noncompensable rating; and left foot hallux rigidus at a noncompensable rating. The Veteran had a combined rating of 60 percent from July 1, 2009; 70 percent from May 26, 2010; 80 percent from August 17, 2012; 100 percent from May 12, 2014; 90 percent from July 1, 2015; and 100 percent from June 28, 2016.

The evidence shows that the Veteran was gainfully employed full-time for the entire period and, as such, entitlement to TDIU is not warranted.

In a March 2010 VA examination report, the examiner noted that the Veteran's knee, left leg, and pes planus disabilities had significant effects on her occupational activities as a licensed practical nurse at a VA facility.

In a September 2012 VA examination report, the examiner noted that the Veteran's service-connected disabilities impacted her ability to work and that she had switched jobs to a position involving less walking.

In April 2015 examination reports, the examiner noted that the Veteran's service-connected disabilities limited kneeling, squatting, prolonged standing and sitting.

In June 2015, the Veteran's employer approved 12 weeks intermittent leave under the Family and Medical Leave Act (FMLA) from June 2015 to June 2016. She was permitted to use the FMLA leave one to two times per month, one to two days per episode.

In a December 2015 examination report, the examiner noted the Veteran's service-connected disabilities impacted employment by causing her to miss many days of work due to appointments, as well as poor concentration, isolation, irritability, sadness, tearfulness, depression, and hopelessness about the pain getting better.

In May 2016 VA examination reports, the examiner noted that the Veteran's service-connected disabilities limit her ability to run, climb repetitively, kneel, squat, and stand for prolonged periods.

In a June 2016 examination report, the examiner noted that the Veteran was having difficulties on her job due to absenteeism. The examiner further noted that the Veteran had occupational and social impairment with reduced reliability and productivity.

An October 2016 Work Capacity Evaluation shows that the Veteran was not capable of performing her usual job without restrictions due to her workers compensation back condition, and further noted her physical limitations due to her back.

A May 2017 summary of the Veteran's used leave from January 2015 to December 2016 showed 12 hours of authorized absence, 393.75 hours of annual leave, 13 hours of family care, 175.50 hours of sick leave, and 30.75 hours of leave without pay.

A VA Form 21-4192 was obtained from the Veteran's employer in May 2017, which shows the Veteran had been employed from October 2003 to the present as a licensed practical nurse, and worked an average of 40 hours per week. The employer reported concessions made to the Veteran due to her disability as being placed on restricted duty that was light duty with no pushing over 77 pounds and no pulling over 81 pounds. The employer reported the Veteran had earned $24,631.34 during the last 12 months, and confirmed the amount and type of leave taken as noted above. 

In this case, the Veteran's earnings in 2016 ($24,631.34) exceeded the poverty threshold for that year ($12,486.00). See United States Census Bureau Poverty Thresholds 2016. There is no indication that she was employed in a family-run business, sheltered workshop, or other protected environment suggestive of marginal employment. In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...".

Work in a "protected environment" will also be considered marginal and is not determined on the basis of salary.  Cantrell v. Shulkin, 28 Vet. App. 382 (2017) (interpreting the provisions of 38 C.F.R. § 4.16(a)).  In Cantrell the Court held that the term "protected environment" was ambiguous and noted that VA had declined to define the term.  The Court went on to say that it could not uphold the Board's reasons and bases for saying full time employment as a park ranger was not sheltered employment absent a definition of that term adopted by VA.  In that case, there were reports that accommodations had been made in the Veteran's employment to account for his disabilities.

The situation in Cantrell is similar to that in this case.  The Veterans in both cases had full time employment above the poverty threshold that was not in a workshop or family business; but where accommodations were being made for their disabilities.  Cantrell makes it impossible for the Board to provide a legally sustainable explanation that would support a finding that her employment was other than in a "protected environment."  In addition, there is evidence in this case that the Veteran's earnings are significantly below those earned on average by licensed practical nurses employed by VA.  PayScale, Average Salary for Veterans Affairs Hospital Employees, www.pascale.com/research/US/Employer=Veteans Veterans_Affairs_Hospital_Employees (reporting that the average salary for a licensed nurse practitioner at a VA facility was over $46,000 per year).

The Veteran has met the schedular criteria for TDIU during the entire period in which the appeal has been pending.  Prior to June 28, 2016 the record indicates that her service connected disabilities precluded employment outside of a "protected environment."  Accordingly, TDIU is warranted.

With respect to the appeal period from June 28, 2016 to present, the Board notes that the Veteran has a combined evaluation of 100 percent. and, as such, the issue of entitlement to TDIU is moot. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a claim for TDIU moot where a 100 percent schedular rating was awarded for the same period). The combined 100 percent rating would not moot the TDIU issue, if TDIU could be awarded for a single disability; Buie v. Shinseki, 24 Vet. App. 242 (2010); however, the accommodations for her disabilities have been based on the multiple service connected physical disabilities in addition to her service connected psychiatric disability. The evidence does not show that TDIU is warranted for a single disability.


ORDER

A TDIU prior to June 28, 2016is granted.

TDIU for the period beginning June 28, 2016 is moot.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


